Citation Nr: 1002571	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for 
degenerative joint disease (DJD) of the left ankle, currently 
evaluated at 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1950 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007, a 
statement of the case was issued in December 2007, and a 
substantive appeal was received in January 2008.  The Veteran 
testified at a hearing before a Decision Review Officer in 
November 2007 and a Board hearing at the RO in December 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's DJD of the left ankle is not manifested by 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.


CONCLUSION OF LAW

The criteria for a disability rating for DJD of the left 
ankle in excess of 20 percent disabling have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated April 2007 
and June 2008 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in April 2007 prior to the initial unfavorable 
decision in July 2007

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the June 2008 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in February 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).



Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in June 2007, 
November 2007, and January 2009.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by one of the examiners and the examination reports 
set forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws 
and regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected DJD of the left ankle 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran's service-connected DJD of the left ankle has 
been rated by the RO under the provisions of Diagnostic Code 
5271 for limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under this regulatory 
provision, marked limited motion of the ankle warrants a 
rating of 20 percent disabling.  Moderate limited motion of 
the ankle warrants a rating of 10 percent disabling.  The 
Veteran is currently receiving the maximum schedular 
evaluation permitted under Diagnostic Code 5271; however, the 
Board must consider other possibly applicable regulatory 
provisions.  

The only possibly applicable diagnostic code that allows for 
a disability rating in excess of 20 percent for a disability 
of the ankle is Diagnostic Code 5270.  Under Diagnostic Code 
5270, ankylosis of the ankle in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity 
warrants a 40 percent disability rating.  Ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees, warrants a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

In January 2006 and March 2006 VA treatment records, the 
examiner noted edema in both ankles, left greater than right, 
and diagnosed arthritis. 

In November 2006, x-rays of the Veteran's ankle revealed 
severe osteoarthritis of the tibiotalar joint with bone on 
bone contact, sclerosis, and heterotopic bone formation.  The 
report also noted spurring along the joint mortise, as well 
as posterior, anterior, and inferior to the medial malleolus.  
The report identified no fracture and no subluxation or 
perivascular calcifications.  

In a May 2007 VA podiatry note, the examiner reported that 
the Veteran's range of motion of the left ankle was limited.  
He also noted pain along the left sural nerve.  The examiner 
diagnosed the Veteran with severe ankle joint degenerative 
osteoarthritis.  
 
In June 2007, the Veteran was afforded a VA examination of 
the ankle.  At that time the Veteran reported stiffness in 
the morning and swelling and instability at times.  The 
Veteran reported limited activities due to prolonged standing 
and flare ups on a daily basis lasting two to three hours, 
which require the Veteran to sit.  He used a crutch for 
assistance.  Physical examination revealed dorsiflexion to 0 
degrees and plantar flexion to 35 degrees.  The examiner 
could not obtain any subtalar motion at the left ankle.  He 
noted no tenderness to palpation.  The ankle was stable on 
the drawer test.  X-rays revealed posttraumatic deformities 
of the distal tibia and fibula with severe degenerative joint 
disease at the left tibiotalar joint.  The examiner diagnosed 
posttraumatic arthritis of the left ankle. 

In July 2007, a VA examiner noted the left ankle with 
swelling and arthritic changes.  He diagnosed severe ankle 
joint degenerative arthritis.  In August 2007, the Veteran 
reported that he was unable to cut the lawn because of his 
left ankle.  The examiner noted minimal ankle swelling and 
deformity of the left ankle from a past fracture.  In a 
November 2007 podiatry note, the examiner noted limited range 
of motion of the left ankle status post ankle injury 
sustained while in service.  He also noted a grossly 
prominent lateral malleolus.  He diagnosed severe DJD of the 
left ankle.  

The Veteran was afforded another VA examination in November 
2007.  At that time, the Veteran rated his ankle pain at 9 
out of 10 in severity, which was exacerbated by walking.  He 
also noted an increase in pain and stiffness, and reported 
swelling and instability.  The Veteran again reported flare-
ups each day lasting two to three hours with the result of 
increased pain, during which he is required to sit down.  He 
also uses an ankle brace and a crutch.  Upon physical 
examination, the examiner noted no subtalar motion of the 
left ankle.  He reported mild tenderness to palpation of the 
left lateral malleolus and normal strength and stability in 
the left ankle.  The examiner again diagnosed posttraumatic 
arthritis of the left ankle.  

In November 2007, the Veteran additionally testified at a 
hearing before a Decision Review Officer. He noted that his 
toes always point upward and that he walks on the side of his 
foot.  He also stated that sometimes he has motion in his 
ankle and sometimes he does not.  

The Veteran was afforded a final VA examination in January 
2009.  The Veteran continued to describe his pain as 
intermittent at a level of 9 out of 10 in severity and 
localized to the lateral malleolus.  He noted that the pain 
was occurring for one to two hours and that his range of 
motion has been further reduced.  He complained that he must 
sit on the side of his bed for 30 minutes in the morning 
before walking due to pain and stiffness.  He used an ankle 
brace and a crutch.  Physical examination revealed plantar 
flexion to 20 degrees with pain throughout.  Range of motion 
was otherwise to 0 degrees in all directions.  The examiner 
noted no subtalar motion whatsoever.  He reported moderate 
tenderness to palpation over the lateral malleolus.  He found 
no swelling, erythema, warmth to touch, or noticeable joint 
deformity.  His stability and strength were normal.  He was 
again diagnosed with posttraumatic arthritis of the left 
ankle.  

At the December 2009 hearing before the Board, the Veteran 
testified that he can no longer climb stairs and has 
difficulty with yard work.  He noted swelling and increased 
symptomatology with movement, but stated that he still had 
some range of motion in the foot.  The Veteran's wife 
testified that she has to help him put his shoe on his foot 
and to tie his shoes.  

The Board finds that entitlement to an increased schedular 
disability rating is not warranted.  To receive an increased 
disability rating, the evidence must show ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  At no point in the 
record has the Veteran been diagnosed with ankylosis of the 
ankle.  The Veteran was afforded three VA examinations which 
all failed to indicate ankylosis of the ankle.  Although 
markedly limited, the Veteran produced some range of motion 
measurements at each examination.  The Veteran is already 
rated for marked limitation of motion of the left ankle.  

The Board notes that the diagnostic codes for traumatic 
arthritis were also considered; however the maximum schedular 
rating under those provisions is 20 percent disabling.  As 
the Veteran is already assigned a 20 percent disability 
rating, the Board did not address the regulatory provisions 
for arthritis in this decision.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

The Board recognizes that the Veteran's ankle disability 
results in significant symptomatology.  However, the Board is 
bound by the regulatory rating criteria.  The Veteran is now 
rated at the highest rating for limitation of motion.  As 
noted earlier, the regulations do not provide for a higher 
schedular rating unless there is actual ankylosis.  Ankylosis 
is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Actual ankylosis of the joint of the left ankle is not 
demonstrated by the evidence. 

Without evidence of ankylosis of the left ankle, entitlement 
to an increased disability rating is not warranted.  As such, 
the Board finds that a preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported with pain, swelling, 
stiffness, and limitation of motion.  The Board is of the 
opinion that the Rating Schedule measures and contemplates 
these aspects of his disability, so that extraschedular 
consideration is not warranted.


ORDER

Entitlement to a disability rating for degenerative joint 
disease of the left ankle in excess of 20 percent disabling 
is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


